Case: 5:18-cr-00765-JG Doc #: 10 Filed: 03/26/19 1 of 1. PageID #: 58




                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION




UNITED STATES OF AMERICA,                )     CASE NO. 5:18CR00765-001
                                         )
      Plaintiff,                         )     JUDGE JAMES S. GWIN
                                         )
vs.                                      )     SUMMONS TO APPEAR
                                         )
WILLIAM E. CALLAM,                       )
                                         )
      Defendant.                         )


      TAKE NOTICE that the above-named defendant is to appear on April 5, 2019, at

8:30 a.m., before the Honorable James S. Gwin, United States District Judge, 801 W.

Superior Ave., Courtroom 18A, Cleveland, Ohio, to answer to a bond violation report.

                                                      SANDY OPACICH
                                                        Clerk of Court


                                         By:   s/   Melanie Dresch
                                               Melanie Dresch
                                               Deputy Clerk
                                               (216) 357-7217



ANY REQUESTS FOR CONTINUANCE OF THE ABOVE SCHEDULED HEARING MUST
BE MADE BY WRITTEN MOTION PRIOR TO THE ABOVE SCHEDULED DATE.
